Citation Nr: 1644198	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-35 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his significant other, B. C.


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran, along with his significant other, B. C., appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in February 2016.  The transcript of this hearing is associated with the claims file.  

The Board notes that, in April 2016, the Veteran through his representative submitted new evidence in support of his claim along with a waiver of consideration by the Agency of Original Jurisdiction of this evidence.  


FINDINGS OF FACT

1.  Medical evidence demonstrates the Veteran is diagnosed to have intervertebral disc syndrome of the thoracolumbar spine with radiculopathy of the bilateral lower extremities.

2.  The competent and credible evidence demonstrates the Veteran sustained an injury to his thoracolumbar spine in service, and that he has had a continuity of symptomatology and treatment since service.

3.  The probative and persuasive evidence relates the Veteran's current intervertebral disc syndrome of the thoracolumbar spine with radiculopathy of bilateral lower extremities to his in-service injury(ies).  



CONCLUSION OF LAW

Intervertebral disc syndrome of the thoracolumbar spine with radiculopathy of the bilateral lower extremities was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his current low back disorder is related to an injury that he sustained while he was in basic training while in the service and which was then aggravated during his combat service in the Republic of Vietnam.  The Veteran testified at his Board hearing in February 2016 that he initially injured his low back while in basic training at Fort Bliss, Texas, while performing the "fireman's carry."  He stated that this was the first time that he felt pain in his lower back in service and he sought treatment for this.  He further testified that, shortly after this incident, he was sent to Vietnam where he was assigned as the commander's radio operator and had to carry a heavy radio pack plus additional gear on missions and patrols in the jungle, which was where they were most of the time.  He stated there were no opportunities while they were out in the jungle to obtain treatment for his back pain.  He also related that he did not want to complain about his back pain because his position was a "more secure position" being the radio operator and he feared losing it if he complained too much about his back pain from carrying the heavy radio pack.  

Furthermore, the Veteran testified at the hearing that, after he separated from service, he sought care at the VA in Iowa City, Iowa, in 1971 for back pain but was denied because of excessive income.  He stated that he, therefore, had to seek private treatment for his back pain.  He has tried to obtain these treatment records but he was only able to get records back to November 1975.  However, he clearly testified that he has been receiving treatment for his low back pain since he separated from service.

After considering all the evidence, the Board finds that the preponderance of the evidence is in favor of granting the Veteran's claim for service connection for a low back disorder.  The Board notes that there is both negative and positive evidence in this case but finds that the positive evidence outweighs the negative evidence in this instance.  [The Board notes that the positive evidence need only be in equipoise with the negative evidence for the claim to be granted.].

The positive evidence includes the Veteran's competent and credible testimony of in-service injury to his low back and a continuity of symptomatology and treatment for low back pain since service; an April 2016 lay statement from the Veteran's daughter, who is 41 years of age, stating that, for as long as she can remember, her father has suffered from back problems and pain and that, as a young child, she went on trips to the chiropractor with her father (notably this would be in approximately the late 1970s to early 1980s); service treatment records showing an in-service injury to the low back in November 1968 and consideration of that injury for profile in February 1972 while the Veteran was serving in the Reserves; private medical treatment records showing treatment in November 1975 for an acute herniated disc with a report of intermittent low back pain for many years and acute injury during a volleyball game three months prior, which from that point on he began having radiculopathy of the left lower extremity; CT of lumbar spine in May 1983 showing foraminal stenosis of the L5-S1; private treatment records from 2000 showing multilevel degenerative disc disease with related right L4 radiculopathy shown on electromyography (EMG) in June 2000; private physician's opinion in April 2006 that left calf weakness and muscle atrophy are most likely related to the Veteran's lumbar back disease; and finally an April 2016 private physician's favorable medical opinion that the Veteran likely had a lumbar disc injury in the military, that such injury progressed to the point of a herniated disc subsequent to the military, that this resulted in the left leg atrophy, and that the Veteran has had continuous care for this since the military (notably this medical opinion was based upon a review of 35 pages of medical evidence and provides a discussion of the medical evidence and a reasonable rationale for the medical opinion provided).

The negative evidence of record includes the April 2010 VA examination report and negative medical opinion that it is less likely than not that the Veteran's claimed low back disorder (diagnosed as multilevel lumbar disc disease with bilateral radiculopathy) is the same as or is a result of the condition shown during active duty because the VA examiner did not see any medical documentation of a lumbar disc problem during active duty.  The VA examiner noted, however, that the Veteran was involved in a war and, in combat, the absence of written data during a war environment is not of itself exclusionary, as well as that there is medical documentation of Veteran's complaints of chronic low back pain of many years duration and per his statements no other causative factors except military service.  

Initially, the Board notes that the VA examiner's rationale does not appear to support his negative medical opinion and, in fact, he appears to contradict himself by first saying there is an absence of evidence but then providing an excuse for such absence and then providing alternative evidence.  Therefore, the Board finds that his medical opinion is not adequate as he has not provided a reasonable rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Board notes that the Veteran was in the Republic of Vietnam and is a combat veteran as evidenced by his military occupational specialty (Light Weapons Infantryman) and his receipt of the Combat Infantryman Badge.  Thus, the lack of in-service evidence of injury or continuous treatment for low back pain is not probative in this case given that the Veteran's testimony is sufficient to establish the in-service incurrence of a back injury or continued back injury or pain under the "combat presumption."  (In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof satisfactory lay or other evidence of in-service incurrence or aggravation of an alleged injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 389, 392 (1996) (veteran still have to prove the presence of a current disability and a nexus between the current disability and the in-service injury).)

In addition, the Veteran testified at the Board hearing that he did not report anything on his separation examination because he just wanted to get out of service and, if he had reported anything, it would have delayed his discharge.  The Board finds this credible given the lack of any report of any problems on his separation Report of Medical History when on his induction Report of Medical History he reported a history of having mumps.

Consequently, when weighing the evidence, the Board finds that the positive evidence, especially the Veteran's testimony as to in-service injury and a continuity of symptoms and treatment since service along with the April 2016 private medical opinion favorable to his claim that opines that the Veteran had a lumbar disc injury in service with a continuation after service and a worsening to a herniated disc resulting in left leg atrophy (which is based upon a review of substantial medical records along with a reasonable rationale), is the more probative and persuasive evidence as to whether the Veteran's current low back disorder is related to his military service.  

The most current evidence establishing a diagnosis is an April 2016 Disability Benefits Questionnaire submitted by the Veteran, which demonstrates the Veteran's low back disorder is diagnosed as intervertebral disc syndrome of the thoracolumbar spine.  Consequently, the Board finds that service connection for intervertebral disc syndrome of the thoracolumbar spine is warranted.

The evidence also establishes that he has radiculopathy of the bilateral lower extremities related to his low back disorder.  As far back as the November 1975 treatment records, the Veteran has had radiculopathy of the left lower extremity related to his low back disorder.  In 2006, the medical records show he had left calf atrophy, which his private physicians have related to his low back disorder.  The medical records also show the Veteran was diagnosed in 2000 with a right L4 radiculopathy related to his low back disorder, which was confirmed by EMG conducted in June 2000.  As his neurologic manifestations are part of his low back disorder, the Board finds that service connection for radiculopathy of the bilateral lower extremities is also warranted along with intervertebral disc syndrome of the thoracolumbar spine.  

Having found the positive evidence more probative and persuasive, service connection for intervertebral disc syndrome of the thoracolumbar spine with radiculopathy of the bilateral lower extremities is warranted.  The Veteran's appeal is, therefore, granted.


ORDER

Entitlement to service connection for intervertebral disc syndrome of the thoracolumbar spine with radiculopathy of the bilateral lower extremities is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


